 

Exhibit 10.7

 

February 8, 2005

 

Glade M. Knight

306 East Main Street

Richmond, Virginia 23219

 

  Re: Amendment to Stock Option Agreement

 

Dear Mr. Knight:

 

By signing below, you agree that the stock option agreement between you and
Cornerstone Realty Income Trust, Inc., dated July 23, 1999 (your “Stock Option
Agreement”), will terminate by means of your exercise of the options granted
thereunder or the payment of cash to you pursuant to Section 8(b) in 2005.

 

This letter agreement will amend your Stock Option Agreement, a copy of which is
annexed for your reference.

 

CORNERSTONE REALTY INCOME TRUST, INC.

/s/ Stanley J. Olander, Jr.

By:

 

Stanley J. Olander, Jr.

Title:

 

Chief Financial Officer

 

Accepted and Agreed:

/s/ Glade M. Knight Glade M. Knight

 

Date: February 8, 2005

 